Case 15-60920-grs         Doc 88     Filed 10/03/19 Entered 10/03/19 15:14:25              Desc Main
                                     Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION

In re:                                                      Case No. 15-60920
         Elmer C Evans

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Beverly M. Burden, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/23/2015.

         2) The plan was confirmed on 10/07/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/07/2015, 09/22/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/22/2016, 01/22/2019.

         5) The case was dismissed on 07/26/2019.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,320.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-60920-grs      Doc 88     Filed 10/03/19 Entered 10/03/19 15:14:25                       Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $33,576.55
       Less amount refunded to debtor                       $1,199.15

NET RECEIPTS:                                                                                 $32,377.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,860.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,217.43
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,077.43

Attorney fees paid and disclosed by debtor:               $640.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
ASHLEY FUNDING SVCS LLC      Unsecured          205.00        250.00           250.00          62.64        0.00
CACH LLC                     Unsecured       2,700.00       2,699.87         2,699.87        795.01         0.00
CAPITAL ONE AUTO FINANCE     Secured        16,000.00     16,981.70        16,000.00      16,000.00    1,265.93
CAPITAL ONE AUTO FINANCE     Unsecured             NA            NA            981.70        289.07         0.00
HINKLE CONTRACTING COMPANY L Secured         9,542.00     11,042.79          1,500.00      1,500.00      377.47
HINKLE CONTRACTING COMPANY L Unsecured             NA           0.00         9,542.79      2,809.96         0.00
KENTUCKY DEPARTMENT OF REVEN Unsecured             NA       1,001.11         1,001.11        294.79         0.00
ST JOSEPH LONDON CLINIC      Unsecured          449.24           NA               NA            0.00        0.00
WORLD FINANCE CORPORATION    Secured         3,861.50       3,861.50         3,861.50      3,609.79      295.31




UST Form 101-13-FR-S (9/1/2009)
Case 15-60920-grs         Doc 88      Filed 10/03/19 Entered 10/03/19 15:14:25                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $21,361.50         $21,109.79          $1,938.71
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $21,361.50         $21,109.79          $1,938.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00              $0.00
        Domestic Support Ongoing                               $0.00              $0.00              $0.00
        All Other Priority                                     $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,475.47          $4,251.47               $0.00


Disbursements:

         Expenses of Administration                             $5,077.43
         Disbursements to Creditors                            $27,299.97

TOTAL DISBURSEMENTS :                                                                       $32,377.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2019                             By:/s/ Beverly M. Burden
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
